Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered September 23,1976, convicting him of four counts of robbery in the first degree, upon a jury verdict, and imposing sentence. Judgment affirmed. Although the defendant’s trial was not entirely free of error, we regard any errors which may have occurred as harmless in view of the overwhelming evidence of guilt (see People v Mariable, 58 AD2d 877; see, also, People v Crimmins, 36 NY2d 230). Damiani, J. P., Gibbons, Gulotta and Weinstein, JJ., concur.